DAVIDSON, Judge. '
This is an appeal from the order of the judge of the Criminal District Court No. 3 of Harris County, refusing to discharge the relator (in the court below, appellant here) from the custody of the sheriff of that county.
The warrant of arrest upon which the sheriff retained the appellant states that he is charged with rape and constitutes a sufficient showing to warrant the action of the trial court.
The record contains no statement of facts or bills of exception.
The judgment is affirmed.